337 F.2d 622
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NEWTON FALLS PAPER MILL, INC., Respondent.
No. 128, Docket 28968.
United States Court of Appeals Second Circuit.
Argued Oct. 29, 1964.Decided Oct. 29, 1964.

Anthony J. Obadal, National Labor Relations Board, Washington, D.C.  (Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Assistant General Counsel, and Warren M. Davison, National Labor Relations Board, Washington, D.C., on the brief), for petitioner.
Edward F. Callan, New York City (Thomas J. Winans, and Putney, Twombly, Hall & Skidmore, New York City, on the brief), for respondent.
Before LUMBARD, Chief Judge, and HAYS and MARSHALL, Circuit Judges.
PER CURIAM:


1
In open court we grant enforcement of the Board's order reported at 144 NLRB No. 144 (1963).